 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MICHAEL GARCIA,                            No. 2:16-cv-0269 JAM DB P
12                        Plaintiff,
13           v.                                          ORDER
14    DELMAR GREENLEAF, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. On April 17, 2019, the court denied defendants’ motion for summary judgment. (ECF No.

19   44.) This court then asked counsel to advise the court whether a settlement conference would be

20   useful at this juncture. (ECF No. 45.) On June 4, the parties filed a joint statement in which they

21   agreed that a settlement conference would be useful and that both parties waive any claim of

22   disqualification from having the undersigned magistrate judge conduct that conference.

23          Accordingly, IT IS HEREBY ORDERED as follows:

24          1. The undersigned will hold a settlement conference on August 21, 2019 at 10:00 a.m.

25                in courtroom #27. At least seven days prior to the conference, the parties shall submit

26                confidential settlement conference statements and file a Notice of Submission of

27                Confidential Settlement Conference Statement. See E.D. Cal. R. 270(d). The parties

28                shall e-mail their settlement conference statements to dborders@caed.uscourts.gov.
                                                        1
 1            2. All parties are required to have principals present at the settlement conference.

 2                 Plaintiff may appear in person or by video conference. At least six weeks before the

 3                 conference, plaintiff’s counsel must file a request for the issuance of a writ of habeas

 4                 corpus ad testificandum from this court. If plaintiff will seek to appear by video

 5                 conference, plaintiff’s counsel shall confirm with the litigation coordinator at

 6                 plaintiff’s institution of confinement that video conferencing is available at the

 7                 appropriate time.

 8            3. An informal telephonic conference is set for August 19, 2019 at 2:30 p.m. before the

 9                 undersigned. To access the conference call, counsel are instructed to call the

10                 following toll-free number from a land line: (877) 336-1828, and enter access code:

11                 1864917 plus (#) and follow the prompts.

12   Dated: June 10, 2019

13

14

15

16

17

18

19

20
     DLB:9
     DB/prisoner-civil rights/garc0269.sett conf
21

22

23

24

25

26
27

28
                                                          2
